United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1435
                         ___________________________

                                 Kenneth M. Njema,

                        lllllllllllllllllllll Plaintiff - Appellant,

                                            v.

                              Wells Fargo Bank, N.A.,

                       lllllllllllllllllllll Defendant - Appellee.
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                             Submitted: January 5, 2017
                              Filed: January 26, 2017
                                   [Unpublished]
                                  ____________

Before COLLOTON, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

        In this action challenging the foreclosure of his home, Kenneth Njema appeals
after the district court1 entered summary judgment against him on his claims of breach

      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Janie S.
of contract, intentional misrepresentation, wrongful foreclosure, and intentional
infliction of emotional distress, and dismissed his remaining trespass claim without
prejudice, for failure to prosecute.

       Following a careful review of the record and the parties’ arguments on appeal,
we agree with the district court’s disposition of Njema’s claims. See Burger v. Allied
Prop. & Cas. Ins. Co., 822 F.3d 445, 447 (8th Cir. 2016) (summary judgment
decisions are reviewed de novo); Lexington Ins. Co. v. Integrity Land Title Co., Inc.,
721 F.3d 958, 968 (8th Cir. 2013) (stay-related rulings are reviewed for abuse of
discretion); Fleming v. Harris, 39 F.3d 905, 908 (8th Cir. 1994) (rulings related to
requests by counsel to withdraw are reviewed for abuse of discretion).2

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




Mayeron, United States Magistrate Judge for the District of Minnesota.
      2
       We decline to consider points that Njema mentions on appeal, but does not
meaningfully argue in his opening brief, see Ahlberg v. Chrysler Corp., 481 F.3d 630,
638 (8th Cir. 2007); French v. Board, 993 F.2d 160, 161 (8th Cir. 1993), and
arguments that he asserts on appeal, but did not properly present in the summary
judgment proceedings, see B.M. ex rel. Miller v. S. Callway R-II Sch. Dist., 732 F.3d
882, 887 (8th Cir. 2012).

                                         -2-